Le Grand, C. J.,
delivered the opinion of this court.
We think the court erred in passing the order appealed from, and therefore reverse its decision.
*323Admitting the administrator de bonis non to have but the rights which were conferred on the person to whom letters were, in the first instance granted, still, this circumstance does not preclude him from objecting to any claim which may be presented against the estate. The payment of a dividend by the original administrator did not preclude him, on the ascertainment of grounds of objection to claims once acknowledged by him, from urging such objection in a court of law. It cannot be pretended, that if an administrator should, after acknowledging a claim against the estate of his intestate, discover that it had been paid, he would be debarred from setting up such fact to defeat the claim. And if this be so, why not the administrator d. b. n.9 In either case the administrator is, in the first instance, the only judge whether the claim shall be paid or not. To his discretion and conscience alone is confided the propriety and justice of the interposition of the plea of limitations; with this the orphans court has nothing to do.
But it is said, the administrator is a trustee for the benefit of the creditors, and inasmuch as the claims against the estate were once admitted and filed, the statute cannot now run. Without deciding whether or not administration is such a technical trust as to prevent the running of the statute of limitations, there is enough in the record to enable us to say, that it is not for us, nor the orphans court, to decide, that the administrator shall not, in a court of law, be permitted to avail himself of whatever defences may be within his power. It is not for us to anticipate what will be the character of his .defence. It may be the statute of limitations, or it may be payment, or proof that no such debt ever existed. If it should turn out to be the statute of limitations, then the question will be properly presented, whether or not it is a proper plea under the circumstances of the particular case? Until a court of law shall have definitively pronounced on the validity of the claims, the orphans court has no power against the protestation of the administrator d. b. n., to decree their payment. The act of Assembly gives to him the right to withhold a sum sufficient to meet all contested claims. After reserving such sum as, in his judgment, is sufficient for the purpose, the orphans court can make *324distribution of the remainder of the estate to those entitled to it. To the end that the claimants may commence their proceedings in a court of law, and that distribution may be made in the manner indicated, we reverse the order of the orphans court and remand the cause for further proceedings.
Order reversed, and cause remanded for further proceedings.